DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the at least one display device".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 and 2 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. As summarized 2019 Revised Patent Subject Matter Eligibility Guidance, examiners must perform a Two-Part Analysis for Judicial Exceptions. 
Step 1
In Step 1, it must be determined whether the claimed invention is directed to a process, machine, manufacture or composition of matter. The instant invention encompasses a gaming system in claim 1 (a machine), and a gaming method in claim 2 (a process).  So each of the claim set is directed to one of the four statutory categories and meet the requirements of step 1. 
Step 2A
The claimed invention is directed to an abstract idea without significantly more. Claim 1 recites the steps and rules for ranking the player actions and awarding the players:
Claim 1:  A gaming system, comprising: 
at least one processor; 
at least one input device; and 
at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to: 
(a) establish a first player account with a credit balance associated with a first player; 
(b) accept the first player in a wagering game involving play against one or more second players, each second player having a second player account; 
(c) responsive to the occurrence of a game event requiring a player action, receive game event data relating to the first and second player actions and game conditions at the occurrence of the game event; 
(d) determine a rank of each of the first and second player actions based at least partially on the game conditions; 
(e) distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action; and 
(f) display the distributed award in the first or second player account.
The bold and underlined portions of claim 1 encompass the abstract idea, which is also encompassed by claim 2. 
Claims 1 and 2 recite the steps and rules for ranking the player actions and awarding the players. These steps and rules are directed to certain methods of organizing human activity.
This judicial exception is not integrated into a practical application because mere instruction to implement on a computer, or merely using a computer as a tool to perform the abstract idea, adding insignificant extra solution activity, and/or generally linking the use of the abstract idea to a technological environment or field of use is not considered integration into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the present claims include the additional elements other than the abstract idea which include at least one processor, at least one input device and at least one memory device. By failing to explain how these processor, input device and memory device are different from conventional computers, it is reasonable that the broadest reasonable interpretation of these processor, input device and memory device are just conventional computers. These computers communicating over a generic network as presented are directed to the generic machines amount to merely field of use type limitations and/or extra solution activity to provide game rules to implement for ranking the player actions and awarding the players. 
Step 2B
Mayo, 132 S. Ct. at 1297. We must examine the limitations of the claims to determine whether the claims contain an "inventive concept" to "transform" the claimed abstract idea into patent-eligible subject matter. Alice, 134 S. Ct. at 2357 (quoting Mayo, 132 S. Ct. at 1294, 1298). The transformation of an abstract idea into patent-eligible subject matter "requires 'more than simply stat[ing] the [abstract idea] while adding the words 'apply it."' Id. (quoting Mayo, 132 S. Ct. at 1294) (alterations in original). "A claim that recites an abstract idea must include 'additional features' to ensure 'that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].'" Id. (quoting Mayo, 132 S. Ct. at 1297) (alterations in original). Those "additional features" must be more than "well-understood, routine, conventional activity." Mayo, 132 S. Ct. at 1298.
The present claims include the additional elements other than the abstract idea which include at least one processor, at least one input device and at least one memory device. By failing to explain how these processor, input device and memory device are different from conventional computers communicating through generic networks, it is reasonable that the broadest reasonable interpretation of these processor, input device and memory device are just conventional computers communicating over a generic network. Thus the present claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. 
The claims are generally linked to implement an abstract idea on a computer. When looked at individually and as a whole, the claim limitations are determined to be an abstract idea without "significantly more," and thus not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutnick et al. [US20090029766], hereinafter Lutnick.
Regarding claim 1, Lutnick discloses a gaming system (Fig. 4A), comprising: at least one processor; at least one input device; and at least one memory device that stores a plurality of instructions that, when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the plurality of input devices to: 
(a) establish a first player account with a credit balance associated with a first player ([0247], “The central server may maintain an account associated with a player… The account may further include information about a monetary balance, a balance of casino credits, or any other balance of value”); 
(b) accept the first player in a wagering game involving play against one or more second players, each second player having a second player account ([0246], “In various embodiments, players may play blackjack versus one another using a mobile gaming devices. Players may each carry a handheld gaming device (i.e., mobile gaming device)”); 
(c) responsive to the occurrence of a game event requiring a player action, receive game event data relating to the first and second player actions and game conditions at the occurrence of the game event ([0819], “At any time during a betting round, if a player makes a bet, opponents are required to fold, call or raise. If one player bets and no opponents choose to match the bet, the hand ends immediately, the bettor is awarded the pot, no cards are required to be shown, and the next hand begins. The ability to win a pot without showing a hand makes bluffing possible. Bluffing is a primary feature of poker, one that distinguishes it from other vying games and from other games that make use of poker hand rankings”); 
Poker Hand Rankings”); 
(e) distribute one of (i) an award from a second player to the first player as an indicator of skilled play responsive to the rank of the first player action outranking the rank of the second player action and (ii) an award from the first player to the second player as an indicator of skilled play responsive to the second player action outranking the rank of the first player action ([0815], “Poker is a popular skill-based card game in which players with fully or partially concealed cards make wagers into a central pot. The pot is awarded to the player or players with the best combination of cards or to the player who makes an uncalled bet”); and 
(f) display the distributed award in the first or second player account ([0247], “when the player wins money, the money won may be added back to the player's account”).
Regarding claim 2, please refer to the claim rejection of claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YINGCHUAN ZHANG whose telephone number is (571)272-1375.  The examiner can normally be reached on 8:00 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/YINGCHUAN ZHANG/Primary Examiner, Art Unit 3715